DETAILED ACTION
This Office Action is in response to application 17/234,631 filed on April 19, 2021.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 1-20 are pending and herein considered.

Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on10/27/2021, 04/29/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-7, 10-17 and 19-20 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 11,025,425. Although the claims at issue are not identical, they are not patentably distinct from each other.


                 Instant Application 17/234,631
       U.S. Patent Publication No. 11,025,425
1. A method for invalidating user security tokens, the method comprising: providing, by one or more nodes in a cluster, a list of revoked security tokens; 
receiving, by the one or more nodes, an indication of invalidating a user security token associated with a user; 
7. The method of claim 1, wherein generating, by the one or more nodes, a key to be used for the authenticated encryption occurs upon a restart of the cluster.










in response to the receiving, adding, by the one or more nodes, the user security token to the list of revoked security tokens, 
the user security token to the list of revoked security tokens, the user security token being encrypted using an authenticated encryption; and generating, by the one or more nodes, a key to be used for the authenticated encryption, the key being generated based on a shared secret between the one or more nodes of the cluster. 

2. The method of claim 1, further comprising replicating, by the one or more nodes, the list of revoked security tokens between further nodes of the cluster.

3. The method of claim 1, wherein the indication of invalidating of the user security token includes a request from the user to invalidate the user security token.

4. The method of claim 1, wherein the user security token includes information regarding the user, an issue time of the user security token, and an expiration time of the user security token.

5. The method of claim 4, wherein the user security token is added to the list of revoked security tokens prior to the expiration time of the user security token.

6. The method of claim 4, further comprising:
determining, by the one or more nodes, that the issue time precedes a predetermined time; and
in response to the determination, adding, by the one or more nodes, the user security token to the list of revoked security tokens.



8. The method of claim 1, wherein the indication of invalidating of the user security token includes a request from an administrator of the cluster to invalidate the user security token.

9. The method of claim 1, wherein the indication of invalidating of the user security token is issued by one or more applications running on the cluster.

10. The method of claim 7, further comprising upon the restart of the cluster, invalidating, by the one or more nodes, previously issued user security tokens.

11. A system for invalidating user security tokens, the system comprising a cluster including one or more nodes configured to:
provide a list of revoked security tokens;
receive an indication of invalidating a user security token associated with a user;
in response to the receiving the indication, add, by the one or more nodes, the user security token to the list of revoked security tokens, the user security token to the list of revoked security tokens, the user security token being encrypted using an authenticated encryption; and
generate, by the one or more nodes, a key to be used for the authenticated encryption, the key being generated based on a shared secret between the one or more nodes of the cluster.











17. The system of claim 11, wherein the generation, by the one or more nodes, of the key to be used for the authenticated encryption occurs upon a restart of the cluster.











12. The system of claim 11, wherein the one or more nodes are further configured to replicate the list of revoked security tokens between further nodes of the cluster.
13. The system of claim 11, wherein the indication of invalidating of the user security token includes a request from an administrator of the cluster to invalidate the user security token.

14. The system of claim 11, wherein the user security token includes information regarding the user, an issue time of the user security token, and expiration time of the user security token.

15. The system of claim 14, wherein the user security token is added to the list of revoked security tokens prior to the expiration time of the user security token.

16. The system of claim 14, wherein the one or more nodes is further configured to:
determine that the issue time of the user security token precedes a predetermined time; and
in response to the determination, add the user security token to the list of revoked security tokens.


18. The system of claim 11, wherein the indication of invalidating of the user security token is issued by one or more applications running on the cluster.

19. The system of claim 17, wherein, upon the restart of the cluster, the one or more nodes are further configured to invalidate previously issued security tokens.

20. A non-transitory computer-readable storage medium having embodied thereon instructions, which when executed by at least one processor, perform steps of a method, the method comprising:
providing, by one or more nodes in a cluster, a list of revoked security tokens;
receiving, by the one or more nodes, an indication of invalidating a user security token associated with a user device;
in response to the receiving the indication, adding, by the one or more nodes, the user security token to the list of revoked security tokens, by the one or more nodes, the user security token to the list of revoked security tokens, the user security token being encrypted using an authenticated encryption; and
generating, by the one or more nodes, a key to be used for the authenticated encryption, the key being generated based on a shared secret between the one or more nodes of the cluster.



1. A method for invalidating user security tokens, the method comprising: storing, by one or more nodes in a cluster, a list of revoked security tokens; 
receiving, by the one or more nodes, an indication of invalidating a user security token associated with a user device,
 wherein: the user security token is generated by the one or more nodes in the cluster in response to starting a session between the user device and the cluster, the session including requests from the user device to the one or more nodes in the cluster, the user security token being used by the one or more nodes to verify the requests; and the indication is sent by the user device immediately after the user device stops using the user security token at end of the session;
 



in response to the receiving, adding, by the one or more nodes, the user security token to the list of revoked security tokens, 
the user security token being encrypted using an authenticated encryption; and upon a restart of the cluster, generating, by the one or more nodes, a key to be used for the authenticated encryption, the key being generated based on a shared secret between the one or more nodes of the cluster.


2. The method of claim 1, further comprising replicating, by the one or more nodes, the list of revoked security tokens between further nodes of the cluster.

3. The method of claim 1, wherein the indication of invalidating of the user security token includes a request from the user device to invalidate the user security token.

4. The method of claim 1, wherein the user security token includes information regarding the user device, an issue time of the user security token, and an expiration time of the user security token.

5. The method of claim 4, wherein the user security token is added to the list of revoked security tokens prior to the expiration time of the user security token.

6. The method of claim 4, further comprising: determining, by the one or more nodes, that the issue time precedes a predetermined time; and in response to the determination, adding, by the one or more nodes, the user security token to the list of revoked security tokens.













7. The method of claim 1, further comprising upon the restart of the cluster, invalidating, by the one or more nodes, previously issued user security tokens.

8. A system for invalidating user security tokens, the system comprising a cluster including one or more nodes comprising a processor and a memory being configured to store programmable instructions, wherein upon executing by the processor the programmable instructions, the one or more nodes are configured to: store a list of revoked security tokens; receive an indication of invalidating a user security token associated with a user device, wherein: the user security token is generated by the one or more nodes in the cluster in response to starting a session between the user device and the cluster, the session including requests from the user device to the one or more nodes in the cluster, the user security token being used by the one or more nodes to verify the requests; and the indication is sent by the user device immediately after the user device stops using the user security token at end of the session; in response to the receiving the indication, add, by the one or more nodes, the user security token to the list of revoked security tokens, the user security token being encrypted using an authenticated encryption; and upon a restart of the cluster, generate, by the one or more nodes, a key to be used for the authenticated encryption, the key being generated based on a shared secret between the one or more nodes of the cluster.

9. The system of claim 8, wherein the one or more nodes are further configured to replicate the list of revoked security tokens between further nodes of the cluster.

10. The system of claim 8, wherein the indication of invalidating a user security token includes a request from the user device to invalidate the user security token.

11. The system of claim 8, wherein the user security token includes information regarding the user device, an issue time of the user security token, and expiration time of the user security token.

12. The system of claim 11, wherein the user security token is added to the list of revoked security tokens prior to the expiration time of the user security token.

















13. The system of claim 11, wherein the one or more nodes is further configured to: determine that the issue time of the user security token precedes a predetermined time; and in response to the determination, add the user security token to the list of revoked security tokens.






14. The system of claim 8, wherein, upon the restart of the cluster, the one or more nodes are further configured to invalidate previously issued security tokens.

15. A non-transitory computer-readable storage medium having embodied thereon instructions, which when executed by at least one processor, perform steps of a method, the method comprising: storing, by one or more nodes in a cluster, a list of revoked security tokens; receiving, by the one or more nodes, an indication of invalidating a user security token associated with a user device, wherein: the user security token is generated by the one or more nodes in the cluster in response to starting a session between the user device and the cluster, the session including requests from the user device to the one or more nodes in the cluster, the user security token being used by the one or more nodes to verify the requests; and the indication is sent by the user device immediately after the user device stops using the user security token at end of the session; in response to the receiving the indication, adding, by the one or more nodes, the user security token to the list of revoked security tokens, the user security token being encrypted using an authenticated encryption; and upon a restart of the cluster, generating, by the one or more nodes, a key to be used for the authenticated encryption, the key being generated based on a shared secret between the one or more nodes of the cluster.


Claim 8 is rejected on the ground of nonstatutory double patenting as being unpatentable over U.S. Patent No. 11,025,425 (hereinafter 425) in view of Nagasundaram et al. (Nagasundaram) U.S. Pub. Number 2015/0112870. 
425 disclose wherein the indication of invalidating of the user security token.
However, patent 425 fails to explicitly disclose wherein the indication of invalidating of the user security token includes a request from an administrator of the cluster to invalidate the user security token. 
However, in the same field of endeavor, Nagasundaram discloses wherein the indication of invalidating of the user security token includes a request from an administrator of the cluster to invalidate the user security token (Nagasundaram: par. [0079] The token issuer 160 may interface with the token requestor 120 (e.g., mobile communication device) using a token requestor API interface. The token requestor API interface may provide a standard interface for the token requestor 120 to request and receive an issued transaction token, request and receive information regarding whether a transaction token is activated or deactivated).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of patent 425 to provide a request from an administrator of the cluster to invalidate the user security token, as taught in Nagasundaram. The motivation is to provide a secure token distribution within a group of devices (i.e. determine whether token is suspicious or problematic for any reason regarding the validity of the token).

Claim 9 is rejected on the ground of nonstatutory double patenting as being unpatentable over U.S. Patent No. 11,025,425 (hereinafter 425) in view of Nagasundaram et al. (Nagasundaram) U.S. Pub. Number 2015/0112870.
425 disclose wherein the indication of invalidating of the user security token.
However, patent 425 fails to explicitly disclose wherein the indication of invalidating of the user security token is issued by one or more applications running on the cluster. However, in the same field of endeavor, Nagasundaram discloses wherein the indication of invalidating of the user security token is issued by one or more applications running on the cluster (Nagasundaram: par. [0071] token requestor 120 may include a digital or mobile wallet and/or a payment application that may be associated with one or more payment account; [0079] The token issuer 160 may interface with the token requestor 120 (e.g., mobile communication device) using a token requestor API interface… to activate or deactivate the transaction token).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of patent 425 to provide a request from an administrator of the cluster to invalidate the user security token, as taught in Nagasundaram. The motivation is to provide a secure token distribution within a group of devices (i.e. determine whether token is suspicious or problematic for any reason regarding the validity of the token).

Regarding claim 18; claim 18 is rejected under similar rationale as claim 9. 

Claim Objections
Claims 1, 11 and 20 are objected to because of the following informalities:  Claims 1, 11 and 20 recites “the user security token to the list of revoked security tokens” twice in the same limitation.  Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims 11-19 are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.
Regarding claim 11; claim 11 recites “a system”. However, the body of the claim does not positively recite any hardware element. As the claimed system contains only components implemented in software, which are non-statutory subject matter and therefore “software per se” as a whole. The nominal recitation of the machine/device in the preamble with an absence of a hardware element in the body of the claim fails to make the claim statutory under 35 USC 101. See Am. Med. Sys., Inc v. Biolitec, Inc., 618 F.3d 1354, 1358 (Fed. Cir. 2010). The Examiner respectfully suggests that the claim be further amended to positively recites at least one hardware element within the body of the claim to make the claim statutory subject matter under 35 U.S.C. 101.

Regarding claim 12-19; claims 12-19 do not solve the issue in the independent claim 11. Therefore, claims 12-19 are also rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Nagasundaram et al. (Nagasundaram) U.S. Pub. Number 2015/0112870, in view of Ide et al. (Ide) U.S. Pub. Number 2015/0169875 and further in view of Yeddula et al. (Yeddula) U.S. Pub. Number 2019/0349360.
Regarding claim 1; Nagasundaram discloses a method for invalidating user security tokens, the method comprising:
providing, (revoked token to add to a black list) [[ by one or more nodes in a cluster, a list of revoked security tokens]] (para. [0034] a message could be sent to the token issuer or token verifier to de-authorize the transaction token or to include the transaction token on a blacklist or revocation list); The Examiner interpret that the blacklist (i.e., a list of revoked security tokens) is provided to server computer or a cluster of computers precedence that it is received a message to de-authorize the transaction token.
receiving, by the one or more nodes, an indication of invalidating a user security token associated with a user (para. [0034] the de-authorization could include inputting a data value into the transaction token format that informs downstream entities that the token has been de-authorized or is invalid …a message could be sent to the token issuer or token verifier to de-authorize the transaction token; para. [0116] a tokenization revocation list may be updated with the token in order to revoke its use in the future; para. [0123] the token subscriber computer 130 may decide to... decline the transaction utilizing the token); the Examiner interpret that by virtue of declining the token by the token subscriber, the token is stopped using by the token subscriber computer.
in response to the receiving, adding, by the one or more nodes, the user security token to the list of revoked security tokens, the user security token to the list of revoked security tokens (para. [0034] a message could be sent to the token issuer or token verifier to de-authorize the transaction token or to include the transaction token on a blacklist or revocation list; para. [0116] a tokenization revocation list may be updated with the token in order to revoke its use in the future).

Nagasundaram does not disclose, which Ide discloses providing, by one or more nodes in a cluster, a list of revoked security tokens (emphasis on the underlined) (Ide: para. [0074] the node may request and obtain a list of invalid identities and store the list in a memory of the node; para. [0086] system administrator may create the node image 207… to include… code that obtains a revocation list from another node of the cluster when the code is executed for the first time on the node. The revocation list may include a list of invalid identities and may be used for denying … while trying to authenticate with the node).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Nagasundaram to provide providing, by one or more nodes in a cluster, a list of revoked security tokens, as taught by Ide. The motivation is to provide a single image to be used for installing software on all nodes of a cluster and reduce the time consuming or tedious function to perform security configuration each time a new node is replace or added to a cluster.

The combination above does not disclose, which Yeddula discloses the user security token is encrypted using an authenticated encryption (Yeddula: para. [0075] transferable access token to a communication device operated by a user. The message may be transmitted in an encrypted form), and generating, by the one or more nodes, a key to be used for the authenticated encryption, the key is generated based on a shared secret between the one or more nodes of the cluster (Yeddula: para. [0056] performing a key exchange (such as a Diffie-Hellman key exchange) between the user device 200 and another device. The communication module 212 may further allow the transmission of access tokens, transferable access tokens and/or other user information to other devices). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Nagasundaram, in view of Ide to provide security token is encrypted using an authenticated encryption and generating, by the one or more nodes, a key to be used for the authenticated encryption, the key is generated based on a shared secret between the one or more nodes of the cluster, as taught by Yeddula. The motivation is to provide order to protect the access token or transferable access token (i.e. transferable access tokens can only be used in interactions with the resource provider specified by the resource provider identifier).

Regarding claim 2; the combination of Nagasundaram, Ide and Yeddula discloses the method of claim 1, further comprising replicating, by the one or more nodes, the list of revoked security tokens between further nodes of the cluster (Ide: para. [0086] the image may be created to include, among other things, code that obtains a revocation list from another node of the cluster when the code is executed for the first time on the node. The revocation list may include a list of invalid identities and may be used for denying authentication to nodes that present one or more of the invalid identities while trying to authenticate with the node). The Examiner interpret that the obtaining a revocation list from another node is to replicate the security revocation list. The reason to combine Nagasundaram, Ide and Yeddula is the same as provided for claim 1.

Regarding claim 3; the combination of Nagasundaram, Ide and Yeddula discloses the method of claim 1, wherein the indication of invalidating of the user security token includes a request from the user to invalidate the user security token (Nagasundaram: para. [0034] a message could be sent to the token issuer or token verifier to de-authorize the transaction token or to include the transaction token on a blacklist or revocation list). 

Regarding claim 4; the combination of Nagasundaram, Ide and Yeddula discloses the method of claim 1, wherein the user security token includes information regarding the user, an issue time of the user security token, and an expiration time of the user security token (Nagasundaram: para. [0010] any entity in the transaction flow may understand the context (who issued the token, when it was generated, when it will expire, etc.) surrounding a token at any time). Further, the contextual information may be verified or validated by a token verifier or token issuer at any time to ensure that the transaction token is valid; para. [0051] transaction parameter information may also include limited-use information of the token, such as expiration information and transaction restriction information).

Regarding claim 5; the combination of Nagasundaram, Ide and Yeddula discloses the method of claim 4, wherein the user security token is added to the list of revoked security tokens prior to the expiration time of the user security token (Nagasundaram: para. [0051] a token may indicate that it is only valid during a certain time period and location; para.  [0116] misused or fraudulent token may be barred from being further processed in the transaction processing system when the token is received for processing at the token issuer, a token verifier, or a payment network. For instance, a tokenization revocation list may be updated with the token in order to revoke its use in the future).

Regarding claim 6; the combination of Nagasundaram, Ide and Yeddula discloses the method of claim 4, further comprising:
determining, by the one or more nodes, that the issue time precedes a predetermined time (Nagasundaram: [0051] transaction parameter information may also include limited-use information of the token, such as expiration information and transaction restriction information. For example, a token may indicate that it is only valid during a certain time period); and
in response to the determination, adding, by the one or more nodes, the user security token to the list of revoked security tokens (Nagasundaram: [0118] if the token issuer computer 160 determines that the token confirmation message is invalid, or otherwise determines that the token response may have been intercepted or the data may have been corrupted, the token issuer computer 160 may update a list of token statuses or other information contained in a token revocation list (TRL) that the token is revoked or put on hold).

Regarding claim 7; the combination of Nagasundaram and Yeddula discloses the method of claim 1, wherein generating, by the one or more nodes, a key to be used for the authenticated encryption occurs upon a restart of the cluster (Yeddula: para. [0078] the authorization computer 300 can revoke the transferable access token that was split and update the access token database 306 (e.g., by deleting the database entry or flagging the database entry as corresponding to a revoked transferable access token). The reason to combine Nagasundaram, Ide and Yeddula is the same as provided for claim 1.

Regarding claim 8; the combination of Nagasundaram, Ide and Yeddula discloses the method of claim 1, wherein the indication of invalidating of the user security token includes a request from an administrator of the cluster to invalidate the user security token (Nagasundaram: par. [0079] The token issuer 160 may interface with the token requestor 120 (e.g., mobile communication device) using a token requestor API interface. The token requestor API interface may provide a standard interface for the token requestor 120 to request and receive an issued transaction token, request and receive information regarding whether a transaction token is activated or deactivated).

Regarding claim 9; the combination of Nagasundaram, Ide and Yeddula discloses the method of claim 8, wherein generating, by the one or more nodes, a key to be used for the authenticated encryption occurs upon a restart of the cluster (Nagasundaram: par. [0071] token requestor 120 may include a digital or mobile wallet and/or a payment application that may be associated with one or more payment account; [0079] The token issuer 160 may interface with the token requestor 120 (e.g., mobile communication device) using a token requestor API interface… to activate or deactivate the transaction token).

Regarding claim 10; the combination of Nagasundaram, Ide and Yeddula discloses the method of claim 7, further comprising upon the restart of the cluster, invalidating, by the one or more nodes, previously issued user security tokens (Nagasundaram: para. [0116] a tokenization revocation list may be updated with the token in order to revoke its use in the future; [0118] If the token issuer computer 160 determines that the token confirmation message is invalid, or otherwise determines that the token response may have been intercepted or the data may have been corrupted, the token issuer computer 160 may update a list of token statuses or other information contained in a token revocation list (TRL) that the token is revoked or put on hold). 

Regarding claims 11-16; claims 11-16 are directed to a system which has similar scope as claims 1-6, respectively. Therefore, claims 11-16 remain un-patentable for the same reasons.

Regarding claims 17-19; claims 17-19 are directed to a system which has similar scope as claims 7 and 9-10, respectively. Therefore, claims 17-19 remain un-patentable for the same reasons.

Regarding claim 20; Nagasundaram discloses a non-transitory computer-readable storage medium having embodied thereon instructions, which when executed by at least one processor (para. [0012]), perform steps of a method, the method comprising:
providing, (revoked token to add to a black list) [[ by one or more nodes in a cluster, a list of revoked security tokens]] (para. [0034] the de-authorization could include inputting a data value into the transaction token format that informs downstream entities that the token has been de-authorized or is invalid …a message could be sent to the token issuer or token verifier to de-authorize the transaction token; para. [0116] a misused or fraudulent token may be barred from being further processed in the transaction processing system when the token is received for processing at the token issuer, a token verifier, or a payment network. For instance, a tokenization revocation list may be updated with the token in order to revoke its use in the future; para. [0139] depending on transaction factors… the token subscriber computer 130 may decide to... decline the transaction utilizing the token); the Examiner interpret that by virtue of declining the token by the token subscriber, the token is stopped using by the token subscriber computer.
receiving, by the one or more nodes, an indication of invalidating a user security token associated with a user device (para. [0034] a message could be sent to the token issuer or token verifier to de-authorize the transaction token or to include the transaction token on a blacklist or revocation list); para. [0116] a tokenization revocation list may be updated with the token in order to revoke its use in the future; para. [0139] depending on transaction factors… the token subscriber computer 130 may decide to... decline the transaction utilizing the token); 
in response to the receiving the indication, adding, by the one or more nodes, the user security token to the list of revoked security tokens, by the one or more nodes, the user security token to the list of revoked security tokens (para. [0034] a message could be sent to the token issuer or token verifier to de-authorize the transaction token or to include the transaction token on a blacklist or revocation list; para. [0116] a tokenization revocation list may be updated with the token in order to revoke its use in the future).

Nagasundaram does not disclose, which Ide discloses providing, by one or more nodes in a cluster, a list of revoked security tokens (emphasis on the underlined) (Ide: para. [0074] the node may request and obtain a list of invalid identities and store the list in a memory of the node; para. [0086] system administrator may create the node image 207… to include… code that obtains a revocation list from another node of the cluster when the code is executed for the first time on the node. The revocation list may include a list of invalid identities and may be used for denying … while trying to authenticate with the node).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Nagasundaram to provide providing, by one or more nodes in a cluster, a list of revoked security tokens, as taught by Ide. The motivation is to provide a single image to be used for installing software on all nodes of a cluster and reduce the time consuming or tedious function to perform security configuration each time a new node is replace or added to a cluster.
The combination above does not disclose, which Yeddula discloses the user security token is encrypted using an authenticated encryption (Yeddula: para. [0075] transferable access token to a communication device operated by a user. The message may be transmitted in an encrypted form), and generating, by the one or more nodes, a key to be used for the authenticated encryption, the key is generated based on a shared secret between the one or more nodes of the cluster (Yeddula: para. [0056] performing a key exchange (such as a Diffie-Hellman key exchange) between the user device 200 and another device. The communication module 212 may further allow the transmission of access tokens, transferable access tokens and/or other user information to other devices). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Nagasundaram, in view of Ide to provide security token is encrypted using an authenticated encryption and generating, by the one or more nodes, a key to be used for the authenticated encryption, the key is generated based on a shared secret between the one or more nodes of the cluster, as taught by Yeddula. The motivation is to provide order to protect the access token or transferable access token (i.e. transferable access tokens can only be used in interactions with the resource provider specified by the resource provider identifier).

Examiner’s remarks to overcome the rejection above
The Examiner also encourage Applicant to contact the Examiner to discuss claim’s amendment before responding to this Office Action for compacting prosecution. 



Related Art
The following prior art made of record and cited on PTO-892, but not relied upon, is considered pertinent to applicant’s disclosure:
U.S. Pub. Number 2003/0037234 to Fu-Fu teaches centralizing a CRL in a certificate authority. The certificate authority is comprised of a master server coupled to a plurality of clone servers that form a cluster of servers. Each of the clone servers in the cluster has the capability to provide certificate authority services.
U.S. Pub. Number 2011/0307695 to Slater-Slater teaches securing information shared between users of a database system. A message in a feed on a multi-tenant database can be securely shared when a user marks the message as private. Users of the database can selectively decide on which recipient and/or group of recipients have access rights to view the message. The messages are secured through cryptography, such as by a key shared between two or more users. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VU V TRAN whose telephone number is (571)270-1708.  The examiner can normally be reached on M-F, 8 AM- 4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashok Patel can be reached on 571-272-3972.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/VU V TRAN/               Primary Examiner, Art Unit 2491